UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,
v.
Crim. Action No. 08-336
PHILIP HARRINGTON, (CKK)
Defendant. F l |_ E D
MAR 1 3 2009
CY MAYER WH|TT|NGTON, CLERK
ORDER NAN U.S.D\STR|CT COURT

This case comes before the Court upon the receipt of a Report and Recommendation
dated December 2, 2008, signed by Magistrate Judge John M. Facciola. No objections to the
Magistrate Judge’s Report and Recommendation have been received by the Court. \

-€t
Accordingly, it is this 4 § day of March, 2009, hereby

ORDERED that the Report and Recomrnendation is ADOPTED.

 

COLLEEN KOLLAR-K TELLY 6 g

United States District Judge

Q®